865 F.2d 256
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.AMERICAN MOTORISTS INSURANCE COMPANY, a foreign corporation,as Subrogee of Solidyne, Inc., a foreigncorporation, Plaintiff-Appellant,v.TOTAL VINYL PRODUCTS, INC., a Michigan corporation,Defendant-Appellee.
No. 88-1377.
United States Court of Appeals, Sixth Circuit.
Dec. 28, 1988.

Before BOYCE F. MARTIN, Jr., NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges.
PER CURIAM.


1
Plaintiff, American Motorists Insurance Company, appeals from an order of the district court, granting the motion for summary judgment of defendant, Total Vinyl Products, Inc., and denying plaintiff's motion for summary judgment.


2
Having carefully considered the record on appeal, the briefs of the parties, and the arguments of counsel, we are unable to say that the district court erred in granting summary judgment to defendant.  Accordingly, the judgment of the district court is affirmed, upon the reasoning set forth in the district court's Order of March 7, 1988.